Citation Nr: 0731476	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In support of his 
claim, the veteran has alleged multiple inservice stressors 
in World War II.  The veteran's Report of Separation, Form DD 
214, revealed that he served on active duty in the Army from 
August 1944 to November 1945.  The veteran's DD 214 does not 
reflect that he received an award or medal that is indicative 
of combat.  

In an August 2003 stressor statement, the veteran reported 
that in May 1945, he was on a bridge connecting Simbach, 
Germany to Braunau, Austria over the Inn River when "the 
Germans blew it up."  The veteran further stated that the 
explosion knocked him off the bridge.  

The Board notes that the medical evidence in the claims file 
contains a current diagnosis of PTSD.  The Board also 
observes that the RO contacted the U.S. Armed Services Center 
for Unit Records Research (now the U.S. Army and Joint 
Services Records Research Center or JSRRC) in May 2005 to 
research the veteran's alleged service stressors.  
Specifically, the RO asked JSRRC to review morning reports 
for Company A of the 245th Engineer Combat Battalion for the 
time period of May 1, 1945 through May 8, 1945.  JSRRC 
responded by sending morning reports from April 1945 and 
stating that "there were no casualties shown for the month 
of May."  The claims folder does not reflect an attempt by 
JSRRC to search for records reflecting a bridge collapse on 
the date and location specified by the veteran.

As the veteran's service personnel records verify that he 
served in Company A of the 245th Engineer Combat Battalion in 
May 1945, a search of his unit records, from April 1945 
through June 1945 should be conducted.  Moreover, additional 
development as detailed below should be accomplished.  

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) and the veteran's inservice 
activities (including unit(s) of 
assignment) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
veteran's claimed stressor(s), to include 
service personnel records, must be sent to 
JSRRC, who must indicate whether there is 
documentary support showing that any 
claimed stressor occurred.  In any event, 
JSRRC must be asked to provide copies of 
any available documentation describing the 
activities of the unit(s) to which the 
veteran was assigned from April 1945 
through June 1945, e.g., Daily Journals, 
Unit Histories, and Operational 
Reports/Lessons Learned.  JSRRC must be 
asked to identify the agency or department 
that could provide any information that it 
cannot provide.  Follow-up inquiries must 
be conducted accordingly.  All responses 
must be associated with the claims file.

2.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, a VA psychiatric examination 
must be scheduled to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims file 
must be made available to the examiner 
prior to this examination.  All indicated 
tests are to be conducted.  The RO must 
inform the examiner that only a 
stressor(s) which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  After receipt of any test 
results, and completion of a psychiatric 
evaluation, the examiner must provide an 
opinion as to whether the veteran 
currently has PTSD.  If the diagnosis of 
post-traumatic stress disorder is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress disorder; 
and (2) whether there is a link between 
the current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  If a 
diagnosis of PTSD is not deemed 
appropriate, the examiner must explain 
this position in light of the other 
finding of PTSD.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed. 

The veteran must then be afforded a VA 
examination, conducted by a cardiologist, 
to ascertain whether any heart disorder 
found was caused or aggravated by the 
veteran's PTSD.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
these determinations must be performed.  
Thereafter, the examiner must provide an 
opinion as to whether any current heart 
disorder found was caused or aggravated by 
the veteran's PTSD.  A complete rationale 
for all opinions must be provided.  The 
report must be typed. 

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2004).  In the event that 
the veteran does not report for any 
examination scheduled, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 81 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



